Citation Nr: 1019292	
Decision Date: 05/25/10    Archive Date: 06/09/10

DOCKET NO.  08-20 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel







INTRODUCTION

The Veteran served on active duty from July 1963 to September 
1968, including service in the Republic of Vietnam from 
October 1967 to September 1968.  

This matter is before the Board of Veterans' Appeals (Board) 
from a December 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  In a letter dated one week later in the same 
month, RO in Detroit, Michigan notified the Veteran of that 
decision.  [Due to the location of the Veteran's residence, 
the jurisdiction of his appeal remains with the Detroit RO.]  


FINDINGS OF FACT

1.  The Veteran's in-service stressor of exposure to hostile 
enemy action in the Chu Lai region of the Republic of Vietnam 
has been verified by the appropriate agency.  

2.  The Veteran has PTSD associated with his conceded 
in-service stressor (pertaining to exposure to enemy fire in 
the Republic of Vietnam).


CONCLUSION OF LAW

The criteria for service connection for PTSD are met.  
U.S.C.A. §§ 1110, 1154(b) (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f), 4.125(a) (2009).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  Given the favorable action in this case granting 
service connection for PTSD, the Board finds that all 
notification and development actions needed to adjudicate 
fairly the appeal have been accomplished.  No further 
discussion of the requirements of the VCAA is necessary.  

Analysis

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  In addition, service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, where the physician relates 
the current condition to the period of service.  38 C.F.R. 
§ 3.303(d).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  

Veterans who have engaged in combat with the enemy are 
afforded additional considerations with respect to service 
connection claims.  See 38 U.S.C.A. § 1154(b).  For a PTSD 
service connection claim, if the evidence establishes that 
the Veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service, the 
Veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(f)(1).  

Where a determination is made that the Veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the Veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
Veteran's testimony or statements as to the occurrence of the 
claimed stressor.  Dizoglio, 9 Vet. App. at 166.  VA 
adjudicators are not bound to accept the statements of 
history provided by the Veteran simply because treating 
medical providers have done so and based their diagnoses upon 
them.  See Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this 
regard, the Board has been charged with the duty to assess 
the credibility and weight given to evidence.  Davidson v. 
Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau 
v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. 
Principi, 16 Vet. App. 370 (2002); Klekar v. West, 
12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the United States Court 
of Appeals for Veterans Claims (Court) has declared that in 
adjudicating a claim, the Board has the responsibility to do 
so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson 
v. Derwinski, 2 Vet. App. 614, 618 (1992).  

When an approximate balance of positive and negative evidence 
regarding the merits of a claim exists, the benefit of the 
doubt in resolving each issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107(b).  

The Veteran claims that he currently suffers from PTSD as a 
result of incidents that occurred during service in the 
Republic of Vietnam.  The RO denied the claim, and the 
Veteran appeals that decision.  

In a February 2006 questionnaire response, the Veteran 
claimed the occurrence of several stressors in the Republic 
of Vietnam, including an instance where a fellow soldier shot 
and severely wounded two other soldiers in the Veteran's 
tent.  The Veteran also reported that in February 1968, his 
camp was mortared and rocketed on more than one occasion.  
During one of the attacks, his tent was hit with shrapnel, 
and two soldiers were wounded.  On another night, the Veteran 
was in the latrine when the camp was rocketed.  He reported 
that he stayed in the latrine and was "scared to death."

The Veteran's DD Form 214 indicates that his primary military 
occupational specialty (MOS) was that of track vehicle 
mechanic.  He received the Vietnam Service Medal, Vietnam 
Campaign Medal and a Marksman M-14 badge, among others.  
These in-service duties and medals are not indicative of 
combat service.  

Importantly, however, a response from the United States Armed 
Services Center for Unit Records Research (CURR) (currently 
the United States Army and Joint Services Records Research 
Center (JSRRC)) provided verification that the Veteran's 
unit, the 1st Squadron, 1st Cavalry, 23rd Infantry Division, 
was stationed at Chu Lai in February 1968.  On February 12, 
1968, two soldiers, including one the Veteran was able to 
name, received bullet wounds, which were reported as non-
battle casualties.  There was also verification that on 
January 31, 1968, Chu Lai was rocketed and mortared and that, 
on February 5, 1968, Chu Lai was again rocketed.  

Clearly, the response from CURR indicates that the Veteran 
was exposed to enemy fire when Chu Lai was mortared and 
rocketed on two occasions during his service in Vietnam.  See 
Pentecost v. Principi, 16 Vet. App. 124, 128 (2002) 
(corroboration of every detail of a Veteran's claimed in-
service stressor, including his or her personal 
participation, is not required, and the fact that a Veteran 
was stationed with a unit that was present while enemy 
attacks occurred would strongly suggest that he/she was, in 
fact, exposed to the attacks).  Thus, at least one of the 
Veteran's claimed stressor is related to combat and is 
consistent with the circumstances, conditions, or hardships 
of his service.  Credible supporting evidence-to include the 
CURR response-corroborates his lay testimony as to this 
stressor.  

Moreover, with regard to the matter of whether medical 
evidence includes a current diagnosis of PTSD related to the 
in-service stressor, the Board notes that, in the report of a 
January 2006 private psychological evaluation, an examiner 
concluded that the Veteran's symptoms were compatible with 
the diagnosis of combat-related PTSD.  

Also, during a June 2007 VA examination, the Veteran reported 
present symptoms of insomnia, nightmares, temper problems and 
a history of drinking.  He stated that his nightmares are 
related to hearing people talk about the war.  He reported 
flashbacks when he watches news about Iraq.  The examiner 
diagnosed, on Axis I, PTSD along with alcohol dependence, in 
remission.  The Board acknowledges that the examiner opined 
that the PTSD is less likely than not caused by or a result 
of the Veteran's in-service experiences.  Instead, the 
examiner believed that the Veteran's problems were caused 
mainly by longstanding drinking.  The examiner noted that the 
Veteran had stopped drinking and that his symptoms were very 
mild at the present time.  

With regard to this conflicting medical evidence, the Board 
notes that, while the VA examiner attributed PTSD symptoms to 
the Veteran's substance abuse, the Veteran has maintained 
sobriety since 1980, yet PTSD symptoms remain.  In light of 
this fact, as well as the January 2006 private psychological 
evaluation which provided a diagnosis of PTSD consistent with 
combat-related stressors, the Board finds-in resolving all 
doubt in the Veteran's favor-that the diagnosed PTSD is 
based on verified in-service stressors.  Service connection 
for PTSD is, therefore, warranted.  38 C.F.R. § 3.102.  

The Board notes that the Veteran was treated for depression 
in 1993.  In the context of psychiatric disorders, the Board 
must consider other diagnoses for service connection when the 
medical record so reflects.  Clemons v. Shinseki, 23 Vet. 
App. 1 (2009).  However, the recent psychological evaluations 
discussed above confirm a diagnosis of PTSD only.  
Accordingly, any further discussion of Clemons is 
unnecessary.  


ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


